|N THE SUPREME COURT OF PENNSYLVAN|A
ln the l\/latter of : No. 2338 Disciplinary Docket No. 3

CHER| S. W|LL|A|\/|S ROB|NSON : Fi|e Reference No. 02-16-1016

(Supreme Court of New Jersey, D-143
Septemloer Term 2015)

Attorney Registration No. 88507

(l\/lontgomery County)

ORDER

 

PER CUR|AM

AND NOW, this 17th day of Feloruary, 2017, having failed to reply to this Court’s
directive of January 3, 2017, to provide reasons against the imposition of reciprocal
discipline, Cheri S. Williams Robinson, Esquire, is suspended from the practice of law in
this Commonwealth for three months. She is directed to comply with all the provisions

Of Pa.R.D.E. 217.